13-3180
     Wang v. Lynch
                                                                                       BIA
                                                                                  Cheng, IJ
                                                                               A089 856 139
                          UNITED STATES COURT OF APPEALS
                              FOR THE SECOND CIRCUIT

                                 SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER FILED
ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE
PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE
(WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY ORDER MUST SERVE A COPY
OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals for
 2   the Second Circuit, held at the Thurgood Marshall United States
 3   Courthouse, 40 Foley Square, in the City of New York, on the
 4   27th day of May, two thousand fifteen.
 5
 6   PRESENT:
 7            GUIDO CALABRESI,
 8            ROBERT D. SACK,
 9            GERARD E. LYNCH,
10                 Circuit Judges.
11   _____________________________________
12
13   QIANG WANG,
14            Petitioner,
15
16                   v.                                              13-3180
17                                                                   NAC
18
19   LORETTA E. LYNCH, UNITED STATES
20   ATTORNEY GENERAL,
21            Respondent.*
22   _____________________________________
23
24   FOR PETITIONER:                     Zhou Wang, New York, NY.
25

     * Pursuant to Federal Rule of Appellate Procedure 43(c)(2),
     Attorney General Loretta E. Lynch is automatically substituted
     for former Attorney General Eric H. Holder, Jr.
1    FOR RESPONDENT:             Stuart F. Delery, Assistant Attorney
2                                General; Ernesto H. Molina, Jr.,
3                                Assistant Director; Yanal H. Yousef,
4                                Trial Attorney, Office of
5                                Immigration Litigation, United
6                                States Department of Justice,
7                                Washington, D.C.
8
9          UPON DUE CONSIDERATION of this petition for review of a

10   Board of Immigration Appeals (“BIA”) decision, it is hereby

11   ORDERED, ADJUDGED, AND DECREED that the petition for review is

12   DENIED.

13         Petitioner Qiang Wang, a native and citizen of China, seeks

14   review of a July 29, 2013, decision of the BIA affirming a

15   November 8, 2011, decision of an Immigration Judge (“IJ”)

16   denying Wang’s application for asylum, withholding of removal,

17   and relief under the Convention Against Torture (“CAT”).           In

18   re Qiang Wang, No. A089 856 139 (B.I.A. July 29, 2013), aff’g

19   No. A089 856 139 (Immig. Ct. N.Y. City Nov. 8, 2011).      We assume

20   the   parties’    familiarity   with   the   underlying   facts   and

21   procedural history of this case.

22         Under the circumstances of this case, we have reviewed both

23   the IJ’s and BIA’s decisions “for the sake of completeness.”

24   See Wangchuck v. Dep’t of Homeland Sec., 448 F.3d 524, 528 (2d

25   Cir. 2006).      The applicable standards of review are well
                                      2
1    established.   See 8 U.S.C. § 1252(b)(4)(B); see also Xiu Xia

2    Lin v. Mukasey, 534 F.3d 162, 165-66 (2d Cir. 2008).

3         For asylum applications governed by the REAL ID Act, such

4    as Wang’s, the IJ may, considering the totality of the

5    circumstances,   base   a   credibility   finding   on   an   asylum

6    applicant’s demeanor, candor, or responsiveness, and on any

7    inconsistencies in his statements and other record evidence,

8    without regard to whether they go “to the heart of the

9    applicant’s claim.”     8 U.S.C. § 1158(b)(1)(B)(iii); see also

10   Xiu Xia Lin, 534 F.3d at 163.       “We defer . . . to an IJ’s

11   credibility determination unless, from the totality of the

12   circumstances, it is plain that no reasonable fact-finder could

13   make such an adverse credibility ruling.”    Xiu Xia Lin, 534 F.3d
14   at 167.    Here, a totality of the circumstances, including

15   inconsistencies and omissions in Wang’s testimony and the

16   record evidence, the IJ’s assessment of Wang’s demeanor, and

17   a lack of corroborating evidence, support the agency’s adverse

18   credibility determination.

19       First, the agency reasonably relied on omissions in Wang’s

20   personal statement when compared with his testimony.          Id. at

21   166 n.3.   Wang testified that when he was arrested in May 2008,
                                     3
1    the police interrogated him before beating him, but his personal

2    statement alleges that the police “did not say anything” before

3    the beating.     Wang further testified that he was interrogated,

4    beaten up, and then beaten again on this occasion, but included

5    only    one    beating   in     his   personal   statement.   These

6    inconsistencies provide substantial support for the IJ’s

7    adverse credibility determination because they directly relate

8    to the one significant instance of persecution that Wang

9    alleges.      See Xian Tuan Ye v. Dep’t of Homeland Sec., 446 F.3d
10   289, 295 (2d Cir. 2006).

11          The agency also reasonably relied on omissions in Wang’s

12   corroborating evidence when compared with his testimony.       For

13   instance, Wang testified that his church in China was aware of

14   his arrest, but the church certificate he provided does not

15   mention his arrest.           Wang also testified that his mother

16   accompanied him to a dental clinic after the alleged beating,

17   but his mother’s letter does not mention such a visit.

18          Moreover, the IJ reasonably relied on Wang’s demeanor

19   during the merits hearing in finding him not credible.          We

20   afford particular deference to the IJ’s assessment of demeanor.

21   Dong Gao v. BIA, 482 F.3d 122, 126-27 (2d Cir. 2007); Jin Chen
                                           4
1    v. U.S. Dep’t of Justice, 426 F.3d 104, 113 (2d Cir. 2005).                 As

2    the IJ found, Wang failed to provide satisfactory explanations

3    for the multiple inconsistencies between his testimony and the

4    record evidence, stating either that he did not know the reasons

5    for the omissions or that he did not think it was important to

6    include certain information.          The IJ found that Wang “did not

7    testify in what [she] would characterize as a candid or

8    forthright manner” during these lines of questioning, and we

9    defer to that finding.

10       The agency also reasonably found that Wang did not meet his

11   burden of establishing an objectively reasonable fear of future

12   persecution.       To     establish       eligibility       for   asylum,   an

13   applicant   who    has    not   established        past   persecution      must

14   demonstrate a well-founded fear of future persecution.                  See 8

15   U.S.C. §§ 1101(a)(42), 1158(b)(1)(A); Kyaw Zwar Tun v. INS, 445

16 F.3d 554, 564 (2d Cir. 2006).             To demonstrate a well-founded

17   fear of persecution, an applicant must show both that he

18   subjectively      fears    persecution       and     that    this   fear    is

19   objectively reasonable.         Ramsameachire v. Ashcroft, 357 F.3d
20   169, 178 (2d Cir. 2004).           An applicant can establish the

21   objective reasonableness of his fear of future persecution by
                                           5
1    either (1) offering evidence that he would be singled out

2    individually for persecution, or (2) proving that a pattern or

3    practice of persecution of similarly situated persons exists

4    in his home country.     8 C.F.R. § 1208.13(b)(2); Mufied v.

5    Mukasey, 508 F.3d 88, 91 (2d Cir. 2007).

6        Wang does not argue that the Chinese government engages in

7    a pattern or practice of persecuting Christians.   “To establish

8    a well-founded fear of persecution in the absence of any

9    evidence of past persecution, an alien must make some showing

10   that authorities in his country of nationality are either aware

11   of his activities or likely to become aware of his activities.”

12   Hongsheng Leng v. Mukasey, 528 F.3d 135, 143 (2d Cir. 2008).

13   In light of the adverse credibility finding, Wang has not

14   established that the Chinese government is aware of him, and

15   in light of the government’s evidence that millions of people

16   in China worship at unregistered churches without interference

17   from police, the isolated incidents of abuse of such worshippers

18   to which Wang points do not establish that the Chinese

19   government will single him out for persecution for practicing

20   Christianity.


                                    6
1         Because Wang is unable to establish the objective

2   likelihood of harm needed to make out an asylum claim, he is

3   also unable to meet the higher standard required to succeed on

4   a claim for withholding of removal or CAT relief.    Lecaj v.

5   Holder, 616 F.3d 111, 119-20 (2d Cir. 2010).

6       For the foregoing reasons, the petition for review is

7   DENIED.

8                               FOR THE COURT:
9                               Catherine O=Hagan Wolfe, Clerk




                                  7